DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/20, 08/26/20, 08/15/21, and 09/17/21 have been considered by the examiner.

Amendment Entered
In response to the amendment filed on May 2nd 2022, amended claims 1-10 and new claim 11 have been entered.

Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 101 have been 
fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant’s arguments with respect to the prior art rejections raised in the previous office action were fully considered, and are moot in view of the current combination of references that were necessitated by amendment. Please see prior art section below for more detail, updated citations (new Hoss reference), and updated obviousness rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapuran (U.S. Patent Number 10007473) in view of Hoss (U.S. Patent Application Publication 20220175282A1).

Hampapuran was applied in the previous office action.

Regarding claim 1, Hampapuran teaches a biometric information measuring device [fig. 1, element 100] comprising: a sensor module [fig. 1, element 103] configured to be attachable to a user's skin and measure a user's biometric information from a user’s body fluid [col. 10: lines 16-18 and 26-30] and a transmitter [fig. 1, element 101] configured to be detachably connected to the sensor module to transmit the biometric information measured by the sensor module to a user terminal [col. 10: lines 41-44], wherein the sensor module includes a memory [fig. 19, element 1924] storing sensor usage information [col. 10: lines 26-30], when the sensor module is replaced with an other sensor module, the other sensor module performs initialization of the other sensor module including calibration of the other sensor module, [col. 10 lines 41-59 and col. 25 lines 55-67, col. 26 lines 1-8-], when an other transmitter configured to transmit the biometric information to the user terminal is detachably connected to the sensor module to replace the transmitter with the other transmitter [col 16 lines 4-23, 129-131- col 32 lines 25-55]
Hampapuran does not teach the sensor module measures the user's biometric information by omitting initialization of the sensor module including calibration of the sensor module. 
However, Hoss teaches the sensor module measures the user's biometric information by omitting initialization of the sensor module including calibration of the sensor module [par. 21-22].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Hampapuran, teaching the sensor module measures the user's biometric information by omitting initialization of the sensor module including calibration of the sensor module, as taught by Hoss, since the modification would provide the predictable results of allowing the sensor to immediately begin analyte reporting to the user.. 
Regarding claim 2, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor usage information includes registered sensor usage information previously registered in the memory [fig. 19, element 1924; col. 10: lines 30-33], generated sensor usage information generated when the sensor module and the transmitter [fig. 1, element 101] are connected [col. 10: lines 12-14], and received sensor usage information received from the user terminal through the transmitter [col. 10: lines 50-54, col. 11: lines 44-49, col. 12: lines 63-64].
Regarding claim 3, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the registered sensor usage information is at least one of an identifier, a manufacturing date, and a production lot of the sensor module [fig. 1, element 101; col. 16: lines 16-19], the generated sensor usage information is at least one of a use-start time of the sensor module [col. 28: lines 23-26], and the receiving sensor usage information is user information received from the user terminal [col. 11: lines 44-49].
Regarding claim 4, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor module further includes a storage controller [fig. 19, element 1920] generating the generated sensor usage information, registering and storing the generated sensor usage information in the memory, receiving the received sensor usage information, and registering and storing the received sensor usage information in the memory [col. 25: Lines 64-67; col. 26: Lines 1-30].
Regarding claim 5, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the storage controller [fig. 19, element 1920] generates a connection time or an initial pairing time as information on the use-start time by determining the connection time when the sensor module and the transmitter [fig. 1, element 101] are connected [col. 28: lines 23-26] or determining a time when an initial pairing connection is made between the transmitter and the user terminal and registers and stores the generated use-start information in the memory [fig. 19, element 1924; col. 28: lines 40-43].
Regarding claim 6, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor module further comprises an operation controller determining whether a new transmitter is connected to the sensor module on the basis of the registered and stored transmitter identifier [col. 29: lines 20-67; col. 30: 1-14] and if the new transmitter [fig. 1, element 101]  is connected to the sensor module, continuously measuring the biometric information.
Hampapuran does not teach without performing an initialization operation of the sensor module [par. 21-22, 47, and 26]. 
However, Hoss teaches without performing an initialization operation of the sensor module.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Hampapuran, teaching without performing an initialization operation of the sensor module, as taught by Hoss, since the modification would provide the predictable results of using the sensor immediately after connecting the transmitter. 
Regarding claim 7, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor module further comprises a message manager generating a measurement message from a combination of the measured biometric information and the registered and stored user information [col. 10: lines 26-28; col. 12 lines 63-65] and transmitting the measurement message to the user terminal through the transmitter [col. 11: lines 50-54].
Regarding claim 8, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the message manager generates the measurement message by encrypting the measured biometric information with the user information [col. 18: lines 14-21; col. 19: lines 10-15].
Regarding claim 9, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein, when generating the use-start time information, the storage controller transmits registered and stored manufacturing date information or production lot information of the sensor module to the user terminal through the transmitter [fig. 1, element 101; col. 17: lines 66-67; col. 18: lines 1-8], wherein the manufacturing date information is used by the user terminal to determine the expiration period of the sensor module, or the production lot information is used by the user terminal to determine whether the sensor module is defective [col. 13: lines 31-43].
Regarding claim 10, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the message manager determines the usage period of the sensor module from the use-start time information [col. 10: lines: 61-67; col. 11: lines 1-11] and, when the usage period of the sensor module is determined to be expired, generates an expiration message, and transmits the expiration message to the user terminal through the transmitter [fig. 1, element 101; col. 12: 17-18; 31-32]. 
Regarding claim 11, Hampapuran further teaches a biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor module is configured to measure the biometric information for a set usage period and provide the measured biometric information to the transmitter [par. 16- col 4 lines 50-67, col 5 lines 1-5 and 24- col 10 lines 61-67, col 11 lines 1-11], determine whether the transmitter detachably connected to the sensor module is replaced with the other transmitter during the set usage period by comparing an identifier of the transmitter with an identifier of the other transmitter [col 16 lines 4-23, 129-131- col 32 lines 25-55]
Hampapuran does not teach in response to determination that the transmitter detachably connected to the sensor module is replaced with the other transmitter during the set usage period, measure the user's biometric information by omitting the initialization of the sensor module including the calibration of the sensor module 
However, Hoss teaches in response to determination that the transmitter detachably connected to the sensor module is replaced with the other transmitter during the set usage period, measure the user's biometric information by omitting the initialization of the sensor module including the calibration of the sensor module [par. 21-22].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Hampapuran, teaching in response to determination that the transmitter detachably connected to the sensor module is replaced with the other transmitter during the set usage period, measure the user's biometric information by omitting the initialization of the sensor module including the calibration of the sensor module, as taught by Hoss, since the modification would provide the predictable results of allowing the sensor to immediately begin analyte reporting to the user.. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791